REGAN, Judge
(dissenting).
I respectfully dissent.
The whole tenor of the record leads me to the inevitable conclusion that in endorsing the check beneath the stipulation inscribed on the reverse of Brierre’s check, Poree only intended, assuming arguendo that this constituted a valid agreement, and I have grave doubts thereof, to hold Brierre harmless against claims other than the amount which may have been due to the subcontractor, Houlemard. To reason otherwise, one must conclude as did the majority, that it was the contractor, Poree’s “intention” to simply give the sum of $265.-00 to Brierre, the owner, without any consideration for the remission thereof as a matter of law.
REGAN, J. is of the opinion that a rehearing should be granted.